Citation Nr: 0023798
Decision Date: 09/07/00	Archive Date: 11/03/00

DOCKET NO. 94-46 858A              DATE SEP 07 2000

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to an increased evaluation for posttraumatic stress
disorder (PTSD).

2. Entitlement to an increased evaluation for residuals of a right
shoulder shell fragment wound.

3. Entitlement to a permanent and total disability rating for
pension purposes.

REPRESENTATION

Appellant represented by: Kenneth M. Carpenter, Esq.

ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1967 to August 1969.

This appeal initially arose before the Board of Veteran's Appeals
(Board) from rating decisions by the Montgomery, Alabama Regional
Office (RO) of the Department of Veterans Affairs (VA), in which
the benefits sought on appeal were denied.

REMAND

Second, we note that the issue of entitlement to an earlier
effective date for the establishment of service connection for PTSD
has been raised on the veteran's behalf. As this issue is not ripe
for our review, it is referred to the RO for the appropriate
development.

Finally, we note that this claim was initially Remanded in November
1998 for additional development of the evidence, primarily to
include VA rating examinations. However, as the veteran was
incarcerated, he was unable to report. See generally 38 C.F.R.
3.655 (1999). The RO persistently followed up on the directives
requested in the remand, initially sending the veteran a
development letter, dated December 1998; associating the notice
from the VA medical facility that he failed to report to his VA
examination with his claims file; and repeatedly requesting that
either a VA examiner or a prison examiner evaluate the severity of
the veteran's impairments by performing either a PTSD or General
Medical examination.

- 2 -

Specifically, the report of contact, dated August 1999, shows that
VAMC Tuskegee reported that it did not have a VA examiner who was
able to travel to the Bullock correctional facility to conduct the
examinations. Additional correspondence dated August 1999 shows
that one of the prison psychiatrists expressly, without reason,
declined the RO's request for him to perform a PTSD examination.
The author of the letter suggested that additional staff may be
able to perform these services. However, in an apparent response to
the RO's request, a letter from the Regional Administrator for CMS
medical services, a healthcare services company, indicated that it
would be necessary to schedule an outside examiner to visit the
correctional facility, as these evaluations were "not part of our
medical contract function with the Alabama Department of
Corrections", and additionally, that, in essence, their staff may
not be up to the task.

Argument has been submitted on the veteran's behalf averring that
this case should be remanded for additional development, citing
Bolton v. Brown, 8 Vet. App. 185 (1995). Bolton appears to hold
that, even in circumstances were the RO was unable to get a fee-
baseed physician to conduct an examination at the correctional
facility, the record should contain information concerning the
efforts expended in that regard and/or an explanation as to why a
VA psychiatrist was not directed to perform the examination.
Specifically, the panel opinion stated that where the veteran was
incarcerated, and thus not available to VA, that an inadequate
examination conducted at a correctional facility did not fulfill
the statutory duty to assist, and thus, the Board should not have
ceased in its quest for this evidence necessary to render its
judgment on the appellant's claim. Bolton, at 191 (citing Allday v.
Brown, 7 Vet. App. 517, 526 (1995); 38 C.F.R. 19.9).

Thus, pursuant to Bolton, a remand is required in this case.

Therefore, we request that the RO address the particular concerns
of Bolton, as specifically as possible. First, the Court noted that
an "explanation as to why a [VA psychiatrist] was not directed to
perform the examination [at the correctional

- 3 -

facility]" was absent in Bolton. In that regard, it appears, from
the August 1999 report of contact, that the correctional facility
was located a distance from the Tuskegee VAMC, and that the
Tuskegee VA did not have the resources available to schedule such
a visit by a VA physician.

Thus, the RO should send a letter to the VAMC closest to the
correction facility, requesting written evidence as to whether that
facility has the resources to conduct such examinations, and,
importantly, reasons why it is not feasible for a VA physician to
travel to the correctional facility, including distance to the
facility, and lack of available staff.

Second, the Bolton court also noted that the record should contain
information concerning the efforts expended in an inability to
arrange for a fee-based physician to visit the correctional
facility. Thus, we determine that the RO should attempt to secure
a fee-based physician to conduct: (1) a records review of the
veteran's claims file, and (2) an examination of the veteran at the
correctional facility. The fee-based physician should then provide
the information requested in the November 1998 remand.

Importantly, if the RO is unable to secure a fee-based physician,
the record should contain a record of the efforts expended. That
is, the RO should document all reports of contact in writing, and
associate all negative replies with the veteran's claims file.

We note that we find, as a matter of fact, that the RO expended all
possible efforts to secure, in these "unique circumstances" where
the veteran was unavailable to VA, the most feasible alternative,
that is, the correctional facility's cooperation in scheduling
examinations at their convenience and suggestion, and that they
ultimately declined to facilitate the examination process.

- 4 -

Accordingly, this case is REMANDED for the following:

1. The RO should contact the veteran in order to clarify his
representation. The RO should send the veteran VA Forms 22a, 21-22,
and ask that he complete and return the appropriate form with only
one representative in box 7 or box 3.

2. The RO should also send a request to the VAMC closest to the
correction facility, requesting written evidence as to whether the
VAMC has the resources to conduct a VAE at the correctional
facility, and, importantly, reasons why it is not feasible for a VA
physician to travel to the correctional facility, including
distance to the facility, and lack of available staff.

3. The RO should next attempt to secure a fee-based physician to
conduct: (1) a records review of the veteran's claims file, and (2)
an examination of the veteran at the correctional facility. The
fee-based physician should then provide the information requested
in the November 1998 remand.

4. Importantly, if the RO is unable to secure a fee-based
physician, the record should contain a record of the efforts
expended. That is, the RO should document all reports of contact in
writing, and associate all negative replies with the veteran's
claims file.

Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 5 -

The Board expresses its gratitude in advance to the RO for its
assistance in completing the above development, and we trust that
it will attend to this development in an expeditious manner.

No action is required by the veteran until he receives further
notice. The purposes of this remand are to procure clarifying data
and to comply with governing adjudicative procedures. The Board
intimates no opinion; either legal or factual, as to the ultimate
disposition of the issues addressed in this Remand.

M. W. GREENSTREET
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

- 6 -



